      Case 1:18-cv-00566-TJM-CFH Document 153 Filed 12/20/19 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK


 NATIONAL RIFLE ASSOCIATION OF                      §
 AMERICA,                                           §
                                                    §
                Plaintiff,                          §
                                                    §   CIVIL CASE NO. 18-CV-00566-TJM-
 v.                                                 §   CFH
                                                    §
 ANDREW CUOMO, both individually and                §
 in his official capacity; MARIA T. VULLO,          §
 both individually and in her official              §
 capacity; and THE NEW YORK STATE                   §
 DEPARTMENT OF FINANCIAL                            §
 SERVICES,                                          §
                                                    §
                Defendants.                         §


                   PLAINTIFF THE NATIONAL RIFLE ASSOCIATION
              OF AMERICA’S MOTION TO FILE DOCUMENTS UNDER SEAL

       Pursuant to Local Civil Rule 83.13, Plaintiff the National Rifle Association of America

(the “NRA”) hereby submits this Motion to File Documents Under Seal (the “Sealing Motion”),

as follows:

                                               I.

                               PRELIMINARY STATEMENT

       The NRA seeks leave to file a Second Amended Complaint and Jury Demand (“Second

Amended Complaint”) to re-plead its selective enforcement claim against Defendant Maria T.

Vullo (“Vullo”). The re-pleaded claim alleges that Vullo and Defendant the Department of

Financial Services (“DFS”) selectively enforced certain provisions of the New York Insurance

Law (“Insurance Law”) against entities that brokered, underwrote, and marketed affinity-insurance

programs for the NRA while ignoring violations of the same provisions by similarly-situated

comparator affinity-insurance programs. This Court dismissed the NRA’s selective enforcement
      Case 1:18-cv-00566-TJM-CFH Document 153 Filed 12/20/19 Page 2 of 5



claims without prejudice to repleading on May 9, 2019. On December 4, 2019, this Court granted

the NRA’s request to file its Motion For Leave to Amend (“Motion to Amend”), and the NRA is

filing its Motion to Amend concurrently with this Sealing Motion.

       The NRA’s proposed Second Amended Complaint is attached to its Motion to Amend. The

proposed pleading contains allegations based on information in documents that have been

designated as “Confidential Material” pursuant to (i) the Stipulated Confidentiality and Protective

Order (the “Protective Order”) in this case1 and (ii) an Addendum to Protective Order (the

“Addendum”). Pursuant to the provisions of the Protective Order and Addendum, the NRA seeks

an order from this Court permitting the filing of the following information and documents

designated as “Confidential Materials” under seal:

       (1) portions of paragraphs 70, 71, 76 and 77-78 of the proposed Second Amended

Complaint containing information from documents produced by non-party Lloyd’s America Inc.

(“LAI”) and by non-party Lockton Affinity, LLC (“Lockton”) (pages 29-32 of the proposed

Second Amended Complaint containing these paragraphs, attached hereto as Sealed Exhibit A);

       (2) the April 11, 2018 letter from DFS to LAI (LAI_000014-000019, attached hereto as

Sealed Exhibit B);

       (3) minutes of the May 1, 2018 Corporation of Lloyd’s (“Lloyd’s”) Board meeting

(LAI_000001-000013, attached hereto as Sealed Exhibit C); and

       (4) the May 9, 2018 directive to Lloyd’s managing agents (LAI_000020, attached hereto

as Sealed Exhibit D).




       1
           ECF No. 101.

                                                2
      Case 1:18-cv-00566-TJM-CFH Document 153 Filed 12/20/19 Page 3 of 5



                                                          II.

                                                  ARGUMENT

        Generally, courts recognize the common law right to inspect public records; this right,

however, is not absolute, as “private matters which are discoverable may, upon a showing of cause,

be put under seal under Rule 26(c).”2 Cause justifying placing a matter under seal exists where a

sealing would protect sources of information whose disclosure could harm a party or non-party’s

competitive standing or infringe upon its privacy.3 Judicial documents, and documents that are

attached to and relied upon for certain motions, are subject to a “strong presumption of access”

and “should not remain under seal absent the most compelling reasons.”4 Further, the party moving

to file a document or portion of a document under seal bears the burden of demonstrating why

sealing of the information is justified.5

        The decision to seal a document is committed to the Court’s discretion; this Court may seal

a document where it finds “that sealing is necessary to preserve higher values.”6 Examples of

“higher values” include the protection of competitively sensitive and proprietary information and

the privacy of third parties.7 Where the Court determines sealing is appropriate, its sealing order

must be “narrowly tailored to” protect the interests justifying the sealing.8 Courts have established

that protecting the privacy of third parties may overcome the presumption of public access.9



        2
            Joy v. North, 692 F.2d 880, 893 (2d Cir. 1982).
        3
            Nixon v. Warner Comm’ns, Inc., 435 U.S. 589, 598 (1978).
        4
            Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d Cir. 2006).
        5
            See id. at 119-27.
        6
          Thevenin v. City of Troy, 2019 WL 3759275, at *2 (N.D.N.Y. Aug. 9, 2019) (quoting Brown v. Maxwell,
929 F.3d 41, 47 (2d Cir. 2019)).
        7
            United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995).
        8
            Thevenin at *2 (quoting Brown, 929 F.3d at 47).
        9
            Utica Mut. Ins. Co. v. Munich Reinsurance Am., Inc., 2017 WL 9400673, at *6 (N.D.N.Y. Jan. 6, 2017).

                                                          3
       Case 1:18-cv-00566-TJM-CFH Document 153 Filed 12/20/19 Page 4 of 5



        As this Court is aware, the NRA is a signatory to the Protective Order and Addendum

relevant to this action. The Protective Order, on file with this Court,9 covers documents produced

by both parties and non-parties including, for purposes of the instant Sealing Motion, non-party

Lockton. In addition, the NRA negotiated the Addendum, a specialized, tailored addendum to the

Protective Order, which covers certain documents produced by LAI. Taken together, the Protective

Order and the Addendum require the NRA to file under seal documents which have been marked

as “Confidential Materials” unless the producing party consents to remove the designation or the

Court orders otherwise.

        Both Lockton and LAI have designated certain documents as “Confidential Materials”

under the Protective Order and the Addendum. Those non-parties have not removed the

confidential designation from the documents they produced. The NRA seeks to attach some of

these documents as exhibits, as well as excerpt details from them, in connection with its proposed

Second Amended Complaint. Thus, the NRA files this Sealing Motion.10 As non-parties claiming

privacy and desiring to protect competitively sensitive and proprietary information, Lockton and

LAI are entitled to the protection specifically offered in the Protective Order and specifically

negotiated for in the Addendum. Moreover, the NRA’s request to seal is narrowly tailored to cover

not the entire proposed Second Amended Complaint, but only the information and documents

designated as “Confidential Materials.” And even as to those materials, the NRA’s request does

not extend to the identity of the parties, dates, and other non-confidential information. As such,




        9
            ECF No. 101.
        10
           The NRA takes no position for purposes of the instant Sealing Motion on whether the information and
documents are truly confidential, but out of an abundance of caution and in keeping with its obligations under the
Protective Order and the Addendum, seeks appropriate relief from this Court.

                                                        4
      Case 1:18-cv-00566-TJM-CFH Document 153 Filed 12/20/19 Page 5 of 5



filing the protected information and documents under seal serves a higher value and outweighs the

common law right of public access to judicial documents.

                                              III.

                                        CONCLUSION

       For all of the foregoing reasons, the NRA respectfully requests that this Court grant the

NRA’s Motion to File Documents Under Seal.

                                            Respectfully submitted,

                                            By:    /s/ William A. Brewer III
                                            William A. Brewer III (Bar No. 700217)
                                            wab@brewerattorneys.com
                                            Sarah B. Rogers (Bar No. 700207)
                                            sbr@brewerattorneys.com
                                            BREWER, ATTORNEYS & COUNSELORS
                                            750 Lexington Avenue, 14th Floor
                                            New York, New York 10022
                                            Telephone: (212) 489-1400
                                            Facsimile: (212) 751-2849

                                            ATTORNEYS FOR THE NATIONAL RIFLE
                                            ASSOCIATION OF AMERICA




                                               5
